[Cite as State v. Ferland, 2013-Ohio-149.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BROWN COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2011-11-026

                                                  :            OPINION
    - vs -                                                      1/22/2013
                                                  :

DAWNE A. FERLAND,                                 :

        Defendant-Appellant.                      :



             CRIMINAL APPEAL FROM BROWN COUNTY MUNICIPAL COURT
                              Case No. TRD 1104406



Jessica A. Little, Brown County Prosecuting Attorney, Mary McMullen, 200 East Cherry
Street, Georgetown, Ohio 45121, for plaintiff-appellee

Dawne A. Ferland, 10157 Cedarwood Drive, Union, KY 41091, defendant-appellant, pro se



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Dawne A. Ferland, appeals her conviction in the Brown

County Municipal Court for speeding. For the reasons stated below, we affirm.

        {¶ 2} On September 14, 2011, Trooper Lonnie Butler of the Ohio State Highway

Patrol was traveling eastbound on State Route 32. As Trooper Butler was driving, he

observed appellant traveling at a high rate of speed. Appellant was traveling in the opposite

direction, going westbound on State Route 32. Trooper Butler saw appellant's vehicle pulling
                                                                                     Brown CA2011-11-026

away quickly from another vehicle and estimated appellant to be traveling at 75 m.p.h.

Trooper Butler then activated the K-55 radar unit in his vehicle. The radar unit displayed a

speed of 74 m.p.h. for appellant's vehicle. Trooper Butler initiated a traffic stop and issued

appellant a citation for speeding in violation of R.C. 4511.21(C).

        {¶ 3} Appellant entered a plea of not guilty and a bench trial was held on October 7,

2011. Appellant appeared pro se during the trial. The trial court found appellant guilty of

speeding. Appellant was fined $20 and ordered to pay court costs.

        {¶ 4} Appellant appeals the trial court's entry, raising a sole assignment of error:

        {¶ 5} THE TRIAL COURT ERRED BY FINDING THE APPELLANT [ ] GUILTY.1

        {¶ 6} Appellant argues that her conviction was in error as the trial court improperly

admitted the speed recorded by the radar. Appellant maintains that the trial court erred when

it took judicial notice of the reliability of the K-55 radar and that there was insufficient

evidence regarding the calibration of the radar and Trooper Butler's qualifications to operate

the unit. Appellant also argues that her conviction was in error as the court improperly relied

on Trooper Butler's visual estimation of her speed.

        {¶ 7} We find it important to note that although appellant appeared without counsel,

pro se litigants are held to the same standard as litigants who are represented by counsel.

Jones v. Nichols, 12th Dist. No. CA2012-02-009, 2012-Ohio-4344, ¶ 23. Appellant did not

make any objections at trial. Therefore, we will review all of appellant's arguments for plain

error. State v. Gellenbeck, 12th Dist. No. CA2008-08-030, 2009-Ohio-1731, ¶ 27. Plain error

does not exist unless it can be said that, but for the error, the outcome of the trial clearly

would have been different. State v. Palmer, 12th Dist. No. CA2005-08-097, 2006-Ohio-2712,




1. In her brief, appellant's assignment of error stated "The Trial Court erred by finding the appellant not guilty."
(Emphasis added.) As the trial court found appellant guilty of the speeding violation and as appellant's brief
argues that her conviction was in error, we assume that appellant is challenging the finding of guilt.
                                                        -2-
                                                                       Brown CA2011-11-026

¶ 6. Notice of plain error under Crim.R. 52(B) is to be taken with the utmost caution, under

exceptional circumstances, and only to prevent a manifest miscarriage of justice. State v.

Long, 53 Ohio St.2d 91 (1978).

       {¶ 8} A speeding conviction can be based on a radar unit's documentation of speed.

In this case, moving radar was used to record appellant's speed. A person may not be

convicted of speeding solely from a moving radar in the absence of (1) expert testimony with

respect to the construction of the radar and its method of operation with respect to its ability

to differentiate the speed of a vehicle approaching the moving patrol car from the opposite

direction from the combined speed at which the two vehicles are moving toward each other;

(2) evidence that the radar is in good condition for accurate work; and (3) evidence that the

witness using the radar is one qualified for its use by training and experience. Gellenbeck at

¶ 23 citing State v. Wilcox, 40 Ohio App.2d 380 (10th Dist.1974).

       {¶ 9} First, we will determine whether the evidence established the first prong of the

test. A court may satisfy the first requirement by hearing expert testimony or by taking

judicial notice of the reliability of the radar. State v. Evertt, 3rd Dist. No. 16-09-10, 2009-

Ohio-6714, ¶ 6. It is well-established in this district that the K-55 radar is scientifically

reliable. Gellenbeck at ¶ 25. In Gellenbeck, this court found that a speeding conviction was

not against the manifest weight of the evidence where a radar recorded speed in excess of

the speed limit and where the Trooper visually estimated the driver's speed to be over the

speed limit. Id. at ¶ 30. In so holding, this court reasoned that the admission of the radar's

results were not in error because although no expert testimony was taken regarding the

construction and operation of the radar and the court did not take judicial notice, appellant

waived this issue on appeal. Id. at ¶ 27. Additionally, this court reasoned that many

jurisdictions have found that the radar used was reliable and the K-55 radar is well-

established as reliable in the Twelfth District. Id. at ¶ 25-26.
                                              -3-
                                                                          Brown CA2011-11-026

       {¶ 10} At trial, no expert testimony was presented regarding the reliability of the K-55

radar and the trial court did not verbally announce it was taking judicial notice of the reliability

of the radar. While the court did not orally declare the reliability of the radar, in essence the

court took judicial notice of the radar's reliability because it is well-established in this district

that the K-55 radar is scientifically reliable. Additionally, appellant did not object to the

admission of the radar recordings. Thus, we do not find the admission of the K-55 radar

results constituted plain error.

       {¶ 11} Next, we will determine if the evidence established the second prong, whether

the radar was in good condition for accurate work. At trial, Trooper Butler testified that he

checked the calibrations of the K-55 radar at the beginning and end of his shift and again at

approximately 2:00 p.m. that day. He stated that during all these calibration checks, the

radar unit appeared to be working correctly. Trooper Butler's first use of the radar following

his 2:00 p.m. calibration check was on appellant's vehicle. Additionally, he stated that when

he locked in the radar unit on appellant's vehicle, he checked the speed of his own vehicle on

the radar. The radar accurately reported Trooper Butler's speed. Thus, we find that the

evidence established that the radar was in proper working order for accurately measuring the

speed of target vehicles.

       {¶ 12} Lastly, we will determine whether the evidence established that Trooper Butler

was qualified by training and experience to use the K-55 radar. This court has found that

evidence showed that a police officer was qualified to operate a radar unit when the officer

testified that he had been on the highway patrol force for seven years, and during that seven

years he had received training on the operation of the radar. State v. Boothby, 12th Dist. No.

928, 1981 WL 5110. In so holding, we reasoned that, "[s]ince the officer had been with the

State Highway Patrol on speed enforcement for seven years, it can be assumed * * * that he

was qualified to read the speed displayed on the readout screen." Id. at *3. See State v.
                                                 -4-
                                                                       Brown CA2011-11-026

Mansour, 12th Dist. No. CA2010-08-198, 2011-Ohio-4339, ¶ 19 (This district does not require

introduction of documentary proof of certification of an officer's qualifications and training on

a radar unit); Gellenbeck, 12th Dist. No. CA2008-08-030, 2009-Ohio-1731 at fn. 2 (No plain

error where appellant failed to object to trooper's qualifications to operate radar unit).

       {¶ 13} We find that the trial court did not commit plain error by finding that Trooper

Butler was qualified to use the K-55 radar. At trial, Trooper Butler testified that he has been

employed with the Ohio State Highway Patrol since 2005. He stated that he attended the

Ohio State Highway Patrol Academy prior to becoming a state trooper. He stated that his job

responsibilities are to handle crashes and enforce the laws on the roadway. Trooper Butler

also testified that he knows how to check the calibration of the radar unit and checked it

several times that day. As part of Trooper Butler's duties to enforce laws on the roadway,

which contain large numbers of speeding violations that are recorded by radar, Trooper

Butler assumedly has had significant experience with reading radars in his six years with the

Highway Patrol. Because appellant did not object to Trooper Butler's qualifications regarding

the radar and because Trooper Butler's testimony established that he was familiar with the

radar equipment, we find that the trial court did not commit plain error by finding that Trooper

Butler was qualified to use the K-55 radar.

       {¶ 14} The K-55 radar's recording of appellant's speed was admissible. The K-55

radar unit showed appellant exceeding the speed limit when she traveled at 74 m.p.h. in a 60

m.p.h. zone. As the radar unit's recording of appellant speed is sufficient to support

appellant's conviction, we do not need to discuss whether the court erred in relying on

Trooper Butler's visual estimation of speed to support appellant's conviction.

       {¶ 15} Additionally, we note that appellant admitted to violating the speed limit on

cross-examination. On cross-examination, appellant stated, "[w]hen I saw the officer was

coming the opposite side from me, and I saw him going by, so I just naturally kind of looked
                                               -5-
                                                                         Brown CA2011-11-026

down. And I saw that [my vehicle] had sped up. I think it was at 61 or 62." See State v.

Wells, 12th Dist. No. CA95-03-046 (Dec. 18, 1995) (Appellant's speeding conviction was not

against manifest weight of evidence where an officer recorded appellant speeding and

appellant admitted under oath that he had been driving in excess of the speed limit). See

State v. Shew, 12th Dist. No. CA83-04-022 (Dec. 30, 1983) (Appellant admitted to speeding

1 or 2 over the speed limit).

       {¶ 16} Therefore, we find that the trial court did not commit plain error by finding

appellant guilty of speeding in violation of R.C. 4511.21(C). Appellant's sole assignment of

error is overruled.

       {¶ 17} Judgment affirmed.


       HENDRICKSON, P.J., and BRESSLER, J., concur.



       Bressler, J., retired, of the Twelfth Appellate District, sitting by assignment of the Chief
Justice, pursuant to Section 6(C), Article IV of the Ohio Constitution.




                                                -6-